In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00128-CR



          JAMES HAROLD MOON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 336th District Court
                Fannin County, Texas
            Trial Court No. CR-17-26337




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       James Harold Moon was convicted by a Fannin County jury of bail jumping and failure to

appear and was sentenced to six and one-half years’ imprisonment. The scant information in this

Court’s file indicates that Moon retained Micah Belden to represent him at trial. On July 20, 2018,

Moon filed a pro se notice of appeal. Both the court reporter and the district clerk filed motions

for extensions of time in which to file their respective records with this Court, claiming (1) that

the trial court found that Moon was not indigent for purposes of this appeal and (2) that Moon has

not made payment arrangements for preparation of the respective records. Neither record has been

filed, and Moon was not appointed appellate counsel to represent his interests on appeal.

       Moon has now filed, in this Court, a request for the appointment of appellate counsel. In

conjunction with his request, Moon has filed a declaration under penalty of perjury stating that

because he is incarcerated, he has no source of income. Moon’s unsworn declaration also states

(1) that he has no assets, (2) that he has no interest in realty, vehicles, houses, stocks, bonds, or

bank accounts, and (3) that his inmate trust account currently contains a total of $1.09. Moon has

also filed with this Court an “In-Forma-Pauperis“ form generated and notarized by the Texas

Department of Criminal Justice which indicates that the six-month average balance in his inmate

trust account was $300.54 and that the balance as of October 16, 2018, was $1.94.

       Before the filing of these documents with this Court, the trial court conducted a hearing to

determine whether Moon was indigent. Despite the fact that Moon was in custody serving a

sentence in a correctional institution at the time of the hearing, the trial court determined that he

was not indigent. The Fannin County District Court Plan for Indigent Defense, dated November 4,


                                                 2
2015, states, “A defendant shall be considered indigent if the person falls within any of the

following criteria, as established by evidence deemed competent and reliable by the court: . . . 3.

In Custody. The defendant is currently serving a sentence in a correctional institution . . . .”

FANNIN COUNTY DISTRICT COURT PLAN INDIGENT DEFENSE (2015) (emphasis added),

http://tidc.tamu.edu/IDPlan/ViewPlan.aspx?PlanID=593 (last visited Oct. 31, 2018).

        Based on these circumstances, which reflect that Moon is indigent, we abate this matter to

the trial court so that it may appoint counsel to represent Moon in this appeal. The trial court’s

order appointing counsel to represent Moon in this appeal shall be sent to this Court in the form of

a supplemental clerk’s record within ten days of the date of the date of this order. Additionally,

we find that because Moon is indigent, he is entitled to the provision of the appellate record at no

cost.

        All appellate timetables are stayed and will resume on our receipt of the supplemental

clerk’s record. At that time, this Court will impose deadlines for the filing of the appellate record.

        IT IS SO ORDERED.


                                               BY THE COURT

Date: November 1, 2018




                                                  3